DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/422,261, filed on July 12, 2021.
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The PCT Application Number PCT/KR2020/009887, being filed on July 27, 2020.

Information Disclosure Statement
The information disclosure statements filed July 12, 2021 and August 10, 2022 have been submitted for consideration by the Office.  They have been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on July 21, 2021.  These drawings are approved.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kominato et al (Pub Num 2018/0174716, herein referred to Kominato).  Kominato discloses a flat flexible cable (Figs 1-22) that is lighter and thinner than conventional wires and cable thus reduce routing space (Paragraph 7).  Specifically, with respect to claim 1, Kominato discloses a flat flexible cable (FFC) cable-assembly (Fig 1), comprising a multi-FFC cable (100) including a plurality of FFC films (13) arranged in a layered form (Fig 3) and an insulation tube (15) for surrounding the plurality of FFC films (13) and a pair of high current terminals (17) mounted to both respective ends of the multi-FFC cable (100, Fig 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kominato (Pub Num 2018/0174716) in view Takano (EP Pat Num 0977335 A). Kominato discloses a flat flexible cable (Figs 1-22) that is lighter and thinner than conventional wires and cable thus reduce routing space (Paragraph 7), as applied to claim 1 above.  Specifically, with respect to claim 3, Kominato discloses each of the plurality of FFC films (13) including a conductor wire (11A-D) and a sheath member (13) surrounding and sealing the conductor wire (11A-D, Paragraph 62).  With respect to claims 4-5 & 7, Kominato discloses that the end portions of the conductor wires (11A-11D, Fig 16) extend along a longitudinal direction and are exposed out of the insulation tube (13), wherein a the FFC cable (Fig 15) further comprises a conductor wire holder (123) having a slot formed therein, wherein the end portions of the conductor wires (11A-11D) are inserted into the slot and wherein the conductor wire holder (123) surrounds both ends of the insulation tube (15, Fig 15) and compresses the insulation tube (15, Paragraph 121).  With respect to claim 8. Kominato discloses that the high current terminal (17) includes a terminal portion (located at 17) protruding from the insulation portion (13) and having a predetermined thickness (Fig 1).  With respect to claim 10, Kominato discloses that the FFC assembly (100) can be connected to a battery pack (not shown, Paragraph 87).
	While Kominato discloses a FCC as disclosed above, Kominato doesn’t necessarily disclose the insulation tube being a thermally shrinkable tube (claim 2), nor two or more conductor wires being coplanar and parallel to each other in each FFC film (claim 3), nor the conductor wire holder having a plurality of slots, wherein the conductor wires extend through each slot (claim 4), nor the conductor wire holder being made of copper or aluminum (claim 6), nor the terminal including a vice portion fitted to an outer side of the conductor wire holder (claim 8), nor the vice portion including an opening in at least one surface of the vice portion exposing one surface of the conductor wire holder, and a compression member elastically deformed include the opening and compressing a portion of the conductor wire holder (claim 9).
	Takano teaches an FFC cable assembly (Figs 1-5) that will not buckle, easily deform owning to any external force and wear and lengthens the life of the FFC greatly (abstract).  Specifically, with respect to claims 2-3, Takano teaches an FFC (21’, Fig 5) comprising an insulation tube (24), which may be thermally shrinkable tube (Paragraph 33), wherein two or more conductor wires (not numbered) being coplanar and parallel to each other in each FFC film (top and bottom 22, Fig 5).   With respect to claim 4, Takano teaches that the conductor wire holder (25 & 26) comprises a plurality of slots (not shown), wherein the conductor wires (not numbered) extend through each slot (Fig 4).  With respect to claims 8-9, Takano teaches that each terminal (located at 25 & 26) including a vice portion (29, 29) fitted to an outer side of the conductor wire holder (25 & 26), wherein the vice portion (located at 29, located at 29) including an opening (slot through which they extend) in at least one surface of the vice portion (located at 29, located at 29) exposing one surface of the conductor wire holder (25 & 26) and a compression member (29, 29) elastically deformed include the opening and compressing a portion of the conductor wire holder (25 & 26, Paragraph 38).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the FFC cable assembly of Kominato to comprise the insulation portion and conductor wire holder configuration as taught by Takano because Takano teaches that such a configuration provides an FFC cable assembly (Figs 1-5) that will not buckle, easily deform owning to any external force and wear and lengthens the life of the FFC greatly (abstract).  
	With respect to claim 6, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cable holder to be made of copper or aluminum, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various FFC configurations.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
August 13, 2012